Name: Commission Directive 92/19/EEC of 23 March 1992 amending Directive 66/401/EEC on the marketing of fodder plant seed
 Type: Directive
 Subject Matter: plant product;  marketing;  means of agricultural production
 Date Published: 1992-04-22

 Avis juridique important|31992L0019Commission Directive 92/19/EEC of 23 March 1992 amending Directive 66/401/EEC on the marketing of fodder plant seed Official Journal L 104 , 22/04/1992 P. 0061 - 0062 Finnish special edition: Chapter 3 Volume 41 P. 0218 Swedish special edition: Chapter 3 Volume 41 P. 0218 COMMISSION DIRECTIVE 92/19/EEC of 23 March 1992 amending Directive 66/401/EEC on the marketing of fodder plant seedTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 90/654/EEC (2), and in particular Article 2 (1a) thereof, Whereas in the light of the development of scientific and technical knowledge concerning the hybrids resulting from the crossing of species covered by Directive 66/401/EEC, the hybrids resulting from the crossing of Festuca pratensis Huds. with Lolium multiflorum Lam. should, owing to their increased importance in the Community, be included in the scope of the said Directive; Whereas in the light of the development of scientific and technical knowledge, Annexes II and III to the said Directive should be amended in order to adapt the conditions to be satisfied by the seed and the lot and sample weights of Festulolium species; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 66/401/EEC is hereby amended as follows: 1. The following is added to Article 2 (1) (A) (a): 'This definition shall also cover the following hybrid resulting from the crossing of species referred to above. Festuca pratensis Huds. Ã  Lolium multiflorum Lam. Hybrid resulting from the crossing of tall fescue with Italian ryegrass (including Westerworld ryegrass) (Ã  Festulolium) '. 2. In Article 3 (1), 'Ã  Festulolium' is inserted after 'Festuca rubra L.' 3. In Annex I.3 'or x Festulolium' shall appear each time after 'Lolium species'. 4. In Annex II.I.2.A the following is inserted after 'Festuca rubra L.': 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 'Ã  Festulolium 75 (a) 96 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n)' 5. In Annex II.II.2.A the following is inserted after 'Festuca rubra L.': 1 2 3 4 5 6 7 8 'Ã  Festulolium 0,3 20 (a) 2 5 5 (j)' 6. In Annex III the following is inserted after 'Festuca rubra L.': 1 2 3 4 'Ã  Festulolium 10 200 60' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 1992. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 23 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 353, 17. 12. 1990, p. 48.